Name: Commission Implementing Regulation (EU) 2019/1321 of 23 July 2019 approving an amendment to the specification for a Protected Designation of Origin or a Protected Geographical Indication Ã¢ Contea di SclafaniÃ¢ (PDO)
 Type: Implementing Regulation
 Subject Matter: consumption;  beverages and sugar;  Europe;  regions of EU Member States;  marketing
 Date Published: nan

 6.8.2019 EN Official Journal of the European Union L 206/9 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1321 of 23 July 2019 approving an amendment to the specification for a Protected Designation of Origin or a Protected Geographical Indication Contea di Sclafani (PDO) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 99 thereof, Whereas: (1) The Commission has examined the application for the approval of an amendment to the specification for the Protected Designation of Origin Contea di Sclafani, sent by Italy in accordance with Article 105 of Regulation (EU) No 1308/2013. The changes include a change of name from Contea di Sclafani to Contea di Sclafani/Valledolmo  Contea di Sclafani. (2) The Commission has published the application for the approval of an amendment to the specification in the Official Journal of the European Union, as required by Article 97(3) of Regulation (EU) No 1308/2013 (2). (3) No statement of objection has been received by the Commission under Article 98 of Regulation (EU) No 1308/2013. (4) The amendment to the specification should therefore be approved in accordance with Article 99 of Regulation (EU) No 1308/2013. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The amendment to the specification published in the Official Journal of the European Union regarding the name Contea di Sclafani (PDO) is hereby approved. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2019. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 671. (2) OJ C 76, 1.3.2019, p. 3.